



Exhibit 10.4








AMENDMENT NO. 7 TO LOAN ORIGINATION AGREEMENT


THIS AMENDMENT NO. 7 TO LOAN ORIGINATION AGREEMENT (this “Amendment”) is made as
of May 15, 2019 by and between GreenSky, LLC, a Georgia limited liability
company (“Servicer”), and Fifth Third Bank, an Ohio-chartered, FDIC-insured bank
(“Lender”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Origination Agreement (as
defined herein).
WITNESSETH:
WHEREAS, Lender and Servicer have previously entered into that certain Loan
Origination Agreement dated as of August 25, 2016, as amended (collectively, the
“Loan Origination Agreement”);
WHEREAS, Lender and Servicer desire to further amend the Loan Origination
Agreement as set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:
1.    The Loan Origination Agreement is hereby amended by deleting Section 6.01
thereof in its entirety and inserting the following in lieu thereof:
“Secton 6.01    Term. This Loan Origination Agreement shall commence as of the
Effective Date and shall continue until November 23, 2019, provided that such
date shall be extended automatically for additional one year periods without
further action by the Parties, unless not less than 90 days prior to the
expiration date then in effect either party gives the other party written notice
of nonrenewal.”
2.    Except as expressly amended hereby, the Loan Origination Agreement shall
remain in full force and effect.
3.    This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.


[Signature page follows]


    








    




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SERVICER:


GREENSKY, LLC




By:     /s/ Robert Partlow            
Name:    Robert Partlow
Title:    CFO




    






LENDER:


FIFTH THIRD BANK




By:     /s/ Ben Hoffman            
Name:    Ben Hoffman
Title:    SVP




By:     /s/ Jennifer Bosse            
Name:    Jennifer Bosse
Title:    Senior Analyst Sourcing Officer




